Citation Nr: 1025093	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  01-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an increased initial evaluation for Hepatitis C, 
rated as 10 percent disabling prior to September 19, 2005, and as 
20 percent disabling from September 19, 2005. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran had active military service from December 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which granted service connection for Hepatitis C, assigning 
a 10 percent rating effective June 8, 2000.  In a September 2005 
rating decision, the RO granted an increased rating of 20 percent 
for Hepatitis C, effective September 19, 2005.

In an October 2006 decision, the Board continued the 10 percent 
rating, effective June 8, 2000 and the 20 percent rating, 
effective September 19, 2005. 

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  In a December 2007 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion for 
Remand.  The Joint Motion vacated the October 2006 Board decision 
and remanded the matter to VA for action in accordance with the 
underlying joint motion between the parties.

In August 2008 the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC) for additional development. 

In an April 2009 decision, the Board increased the Veteran's 
rating for hepatitis C to a 30 percent evaluation prior to March 
29, 2004 and increased the rating for hepatitis C to a 20 percent 
evaluation from March 29, 2004.

The Veteran appealed to the CAVC.  In a February 2010 Order, the 
Court granted the VA General Counsel's and Appellant's Joint 
Motion for Remand.  The Joint Motion vacated the April 2009 Board 
decision and remanded the matter to VA for action in accordance 
with the underlying joint motion between the parties.

The Veteran's appeal involves the initial rating for his 
disability assigned following the grant of service connection.  
The Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned following 
a grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the Veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the Veteran's claim for 
service connection to the present is of importance in determining 
the proper evaluation of disability, and staged ratings are to be 
considered in order to reflect the changing level of severity of 
a disability during this period.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The February 2010 Joint Motion for Remand indicated that the 
Board did not adequately discuss how it came to its conclusion 
that the Veteran had "minimal liver damage" for all of the 
rating periods in question.  

The Boards notes that in its August 2008 remand, it requested 
that a VA examiner to, if possible, characterize the degree of 
liver damage since June 2000 as minimal, moderate or marked.  The 
Veteran underwent a VA examination in September 2008 but the 
examiner did not characterize the degree of liver damage since 
June 2000.  Therefore, the Veteran should be provided with an 
additional VA examination in order for an examiner to 
characterize the degree of liver damage since June 2000 in order 
for the Board to fulfill the directives of the Joint Motion for 
Remand.

Additionally, the Joint Motion for Remand indicated that while 
the Veteran is service connected for posttraumatic stress 
disorder (PTSD), the Board in its April 2009 decision did not 
rely on medical evidence supportive of its contention that the 
Veteran's manifestations of depression were the result of his 
PTSD and not his hepatitis.  Therefore, the examiner should also 
to determine whether the Veteran's depression is a manifestation 
of his hepatitis C disability.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
examination by a physician specializing in 
diseases of the blood.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The physician is requested to indicate 
whether the Veteran has cirrhosis, and if 
so to identify current manifestations.  The 
examiner is requested to identify the 
current manifestations of hepatitis C, and 
whether the Veteran's symptoms include 
daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or continuous 
medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain), and to indicate 
the total duration of any incapacitating 
episodes during the past 12-month periods 
since June 2000.  Additionally, the 
examiner must determine whether there 
is current liver damage which is 
demonstrable, minimal, moderate or 
marked, and characterize the degree of 
liver damage (which may or may not have 
varied) since June 2000.  If deemed 
medically appropriate, the Veteran should 
be offered a liver biopsy to determine the 
extent of any liver damage.  If the Veteran 
refuses to undergo a biopsy, such refusal 
should be noted for the record.

Additionally, the examiner is asked to 
determine whether the Veteran's depression 
is a manifestation of his hepatitis C 
disability or if this is a manifestation of 
his service-connected PTSD.

The rationale for all opinions expressed 
should also be provided. 

3.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
Veteran, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


